          Case 2:18-cr-00828-DSF Document 42 Filed 06/08/21 Page 1 of 1 Page ID #:252


                                           UNITED STATES DISTRICT COURT
                                          CENTRAL DISTRICT OF CALIFORNIA

TO: Clerk, United States District Court

             Attention:   Renee Fisher                                                     Date: June 8, 2021
                                                Deputy Clerk

SUBJECT: REQUEST FOR CALENDAR DATE

 NAME                                                            DOCKET NO.                        BOOKING NO.
                   Steven James Gutierrez                          2:18-CR-00828-DSF-1                    77203-112

 DATE IN LOCAL CUSTODY                                           DEFENSE ATTORNEY* MICHAEL L. BROWN
                     NA                                          TELEPHONE NO.: (213) 894-5327
                                                                                               *As shown on Judgment

Please calendar the above-named defendant for a preliminary revocation of supervised release hearing on July 12, 2021 at 11:00 a.m. A
citation will be issued to the offender.

Interpreter Needed? ☐ Yes            ☒ No                    Language Type:



JENNY ULLOA, 805-644-5028                                                BRANDON SCHNEIDER, 805-644-2067
          U. S. PROBATION OFFICER                                             SUPERVISING PROBATION OFFICER

                                                         FAX NO. (818) 746-4622

Routing of Request:        Orig. To Clerk=s Office                Copies to:    U. S. Attorney (Chief, Criminal Division)
                                                                                Federal Public Defender (Chief Deputy)



                                                     FOR CLERK=S USE ONLY

               PLEASE TAKE NOTICE that the above-named defendant has been calendared for hearing before the
Honorable Dale S. Fischer, United States District Judge on ____________
                                                            July 12, 2021 at _____
                                                                              11:00 a.m./p.m. in Courtroom No.______.
                                                                                                               7D




                                                                                 CLERK, U. S. DISTRICT COURT

Date      June 8, 2021                                                           By     Derek Davis
                                                                                                     Deputy Clerk

Routing on Notice by Clerk:     Original -   Court File                                                x
                                      cc:    U. S. Probation & Pretrial Services Office                x
                                             U. S. Attorney, Attn: Chief, Criminal Division            x
                                             Defense Attorney
                                             Federal Public Defender, Attn: Chief Deputy               x
                                             U. S. Marshal (Warrant Cases only)
                                             Interpreter Section, Clerk=s Office (When needed)




SUP 216
1/10/07
